Mr. Justice,"Wore
delivered the opinion of the court.
The District Court of Mayagüez rendered judgment dismissing an appeal from the Municipal Court of Mayagüez. The theory of the dismissal was that when the case arrived in the district court the appealing party there failed to request that his case be included in the calendar or at its first call. The call was actually made without the inclusion of the said case.
The appellant in this court maintains that when the case arrived in the district court he paid the stamp required by law and that it then became the duty of the clerk to place *660the case on the calendar; that under the law one of the express purposes of the stamp is for the inclusion in the calendar.
The stamp is for the right to have the case included. As in most other matters, the clerk is under no obligation to take any' active step until solicited by a 'party. The attaching of the stamp was not, as appellant maintains, an inclusion in the calendar, but only perfected the right for such inclusion.
The judgment will be affirmed.